department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date legend date date uil org organization name xx date address address org address person to contact badge number contact telephone number contact address last date for filing petition certified mail and return reciept dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have not demonstrated that you primarily engage in activities which accomplish one or more exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 in our letter dated november 20xx we requested information necessary to conduct an examination of exempt status for the year ended december 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into exempt status since you have not provided the requested information and you have not demonstrated that you primarily engage in activities which accomplish one or more exempt purposes we hereby revoke your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible effective january 20xx if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety- first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling as a result of this revocation of tax-exempt status your organization is required to file form_1120 annually with the appropriate campus identified in the instructions this letter is a final revocation letter and should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha ramirez director eo examinations enclosures publication department of the treasury internal_revenue_service n los angeles street ms los angeles ca tax_exempt_and_government_entities_division org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear ' we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org legend org organization name xyz state employee employee irs irs motto motto xx date address address city city issue should org c exempt status of the internal_revenue_code be revoked due to failure to provide requested information supporting their exempt status facts the org was recognized as an exempt_organization under c of the internal_revenue_code on january 20xx the organization’s purpose was the operation of a motto for youth kids on november 20xx letters and idr-01 were sent to the organization along with publication to confirm an audit appointment to be scheduled on november 20xx on november 20xx the internal_revenue_service commenced an examination of the organization for the year ending december 20xx to determine if the organization is operating exclusively for tax exempt purposes the following information was requested on idr-01 r n e y p b original articles of incorporation and all amendments thereafter the bylaws that was in effect during the year 20xx the initial exemption_letter and all subsequent update if any the initial application_for exemption status and the subsequent correspondence related to the application minutes of board_of director’s meetings from january 20xx through october 20xx copies of newspapers newsletters brochures magazines pamphlets and other literature printed any contracts leases or agreements to which the organization was a party to in the year under examination the audited financial statements for the year ending december 20xx the workpapers that ties the books_and_records to the form_990 under examination general ledgers cash disbursement journals bank and investment statements from december 20xx through january 20xx cancelled checks for each of the organizations’ bank accounts invoices and receipts related to cash disbursements made in the year 20xx prior year form_990 current_year form_990 form 1099s r w-2s issued in 20xx if any officers representatives of the organization failed to attend the audit on the scheduled date of november 20xx agent has been unsuccessful in trying to locate the organization the organization appears to be inactive and there are no public records indicating the whereabouts of form acev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org organization name xyz state employee employee irs irs motto motto xx date address address city city schedule no or exhibit year period ended 20xx the organization the following is a timeline of the correspondence between the agent and the exempt_organization eo e e e e e e e e e 20xx - letter idr-01 and publication was sent to the organization by regular mail to schedule an audit appointment on 20xx 20xx - the organization still has not made contact with the agent to confirm or re-schedule the audit appointment agent researched on the accurint website for the organization’s current phone number and address agent attempted to contact the taxpayer with the most current phone number listed on the accurint website however the phone number was incorrect agent assumed that the phone number was incorrect but will assume that the address is still correct and will proceed with the audit on 20xx current address listed on the accurint website matches the records in the file 20xx - agent traveled to the audit site located on address city xyz a single- family home occupied this address after discussing with the current owners of the residence it was realized that the organization no longer occupied this location the current owner had no knowledge or whereabouts of the organization or any of its officers 20xx - agent performed additional research on the internet to find any different address or listings for the organization agent was unsuccessful in finding any local listings for the organization 20xx - revised letter idr-01 and publication were re-sent to organization by certified mail to re-schedule the audit appointment 20xx - received return receipt for letter idr-01 and publication sent to the organization by certified mail on 20xx return receipt was signed by employee of the org no last name was given on the return receipt the organization still did not contact the agent to re-schedule an audit appointment 20xx - draft no-response letter for the organization no-response letter was approved by irs manager to be sent to the organization no-response letter was sent to the organization by certified mail 20xx - no-response letter was returned to the agent letter was unopened and stamped as attempted not known 20xx - drive by the organization’s last known location located at address city xyz there were no indications that the organization was still present there law internal_revenue_code sec_501 provides for tax exemption to organizations organized and operated exclusively for charitable purposes and no part of the net earning which inures to the benefit of any individual form a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury- internal_revenue_service explanation of items name of taxpayer org legend org organization name xyz state employee employee irs irs motto motto xx date address address city city schedule no or exhibit year period ended 20xx sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status internal_revenue_code sec_6033 sec_1_6001-1 and sec_1_6033-2 and i require any organization exempt from tax under sec_501 to supply the service with such information as is required by the revenue procedures and the instructions for form_990 return of organization exempt from income_tax and schedules thereto and to keep such books_and_records as are necessary to substantiate such information revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status the court in church of spiritual technology cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption similarly the court cited welch v helvering and modern cases following its structure that plaintiff thus bears the burden of proving its entitlement to an exemption government ’s position after numerous requests for information the organization still has not responded or provided any of the requested information on idr-01 the org has not complied with the irs’s request for information to determine if it is still operating as an exempt_organization under sec_501 of the internal_revenue_code therefore revocation of the org is recommended effective january 20xx form acrev department of the treasury - internal_revenue_service page -3-
